Citation Nr: 0217507	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  02-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 
2000, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to November 21, 
2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1946 to September 1952, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

Statements and testimony from the veteran are construed as a 
motion for clear and unmistakable error in the Board's 
April 29, 1965, decision.  This matter will be addressed in 
a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  An April 1965 BVA decision denied service connection for 
defective hearing.

3.  The RO received the veteran's request to reopen a claim 
for service connection for hearing loss on September 13, 
2000.

4.  The RO received a claim from the veteran for service 
connection for tinnitus on November 21, 2000.

5.  A rating decision dated in November 2001 granted service 
connection for bilateral hearing loss, effective 
September 13, 2000, and for tinnitus, effective November 21, 
2000.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to 
September 13, 2000, for the grant of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2002).

2.  The requirements for an effective date prior to 
November 21, 2000, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
November 2001 rating decision, the statement of the case and 
the supplemental statement of the case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, letters to the 
veteran dated in May and June 2001 specifically informed the 
veteran of the provisions of the VCAA, including the 
division of responsibilities between the veteran and the VA 
in obtaining evidence.  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file, as are private and VA 
records, including the report of a September 2001 VA 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs 
to be obtained prior to appellate review, and indeed, there 
has been no assertion that any relevant evidence is missing.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is 
complete.  Accordingly, the case is ready for appellate 
review.

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss or 
tinnitus.  A report of a physical examination performed in 
September 1952 in connection with the veteran's separation 
from service shows hearing was 15/15, bilaterally, for 
whispered and spoken voices.

A VA Form 8-526 (Veteran's Application for Compensation or 
Pension) received in December 1952 contains no claim for 
service connection for hearing loss or tinnitus.

A report of a VA examination performed in September 1960 
contains no complaints of hearing loss or tinnitus.  The 
veteran's hearing was described as 15 feet for whispered 
voice, bilaterally, and 20 feet for conversational voice, 
bilaterally.

In August 1964, the veteran's representative submitted a 
statement from Will R. Pryor, M.D., pertaining to the 
veteran's hearing loss.

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in August 1964, the veteran relates that he did not receive 
treatment for an ear condition while in service and notes 
that the nerve damage he suffered during service was not 
disclosed by the method of ear examinations used at the time 
of his discharge in September 1952.  The veteran noted that 
his recent rejection by the Ford Motor Company because of 
nerve damage was disclosed by an audiology test.  The 
veteran went on to explain that two physicians had informed 
him that his damage was due to frequent loud noises and that 
since his duties in the Army were concerned with weapons 
used in the Infantry that this explained his exposure to 
loud noises.  The veteran stated that he had not been 
exposed to loud noises since his discharge.

A rating decision dated in August 1964 denied service 
connection for defective hearing.  The veteran appealed that 
decision to the BVA, and in a decision dated April 29, 1965, 
the Board denied service connection for defective hearing on 
the basis that the veteran's hearing was normal upon entry 
and separation from service, that no treatment was shown 
during service and that impaired hearing was first noted in 
June 1964.

A VA Form 21-4138 received on September 13, 2000, the 
veteran indicated that he would like to reopen a claim for 
service connection for hearing loss.

In a statement received on November 21, 2000, the veteran 
made reference to ringing in his ears.

A report of a private audiological examination dated in May 
2001 concluded with remarks that the veteran had bilateral, 
symmetrical, moderate to severe, high frequency 
sensorineural hearing loss that was consistent with noise-
induced hearing loss.

A report of a VA examination performed in September 2001 
shows the examiner was of the opinion that it was as likely 
as not that the etiology of the veteran's high frequency 
hearing loss and his reported continuous bilateral tinnitus 
since 1950 was from exposure to noise while he was in the 
military.

A rating decision dated in November 2001 granted service 
connection for bilateral hearing loss with an evaluation of 
10 percent effective September 13, 2000, and granted service 
connection for tinnitus with an evaluation of 10 percent, 
effective November 21, 2000.

The veteran presented testimony at a videoconference hearing 
before the Board in September 2002.  At that hearing, the 
veteran offered testimony as to why he believed that service 
connection should have been granted in 1964 when he first 
filed a claim for service connection for hearing loss.  The 
veteran essentially related that the record was unchanged 
since it was at the time of 1964.  The veteran asserts that 
testing performed upon his separation from service was 
insufficient to identify a high frequency hearing loss and 
that he had noted a hearing loss and tinnitus since service.

Laws and Regulations

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Furthermore, the effective date for the grant of 
service connection will be the day following separation from 
service if a claim is received within one year after the 
date of separation from service, otherwise, the effective 
date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  Lastly, the 
effective date of an award of service connection after a 
final disallowance of a claim or based on a reopened claim 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Analysis

The basic facts in this case are not in dispute.  The 
veteran does not dispute that he first filed a claim for 
service connection for hearing loss in 1964 and that this 
claim was considered and denied by the Board in April 1965.  
The veteran also does not dispute that he requested that his 
claim for service connection for hearing loss be reopened on 
September 13, 2000, and apparently does not dispute that he 
filed an initial claim for service connection for tinnitus 
on November 21, 2000.  Both of the claims filed in 2000 were 
granted by the RO with the effective date assigned by the RO 
consistent with the date of claims filed in 2000.

Since the veteran first filed a claim for service connection 
for tinnitus on November 21, 2000, more than one year 
following separation from service, the only possible 
effective date based on the veteran's claim and VA laws and 
regulations would be the date of his claim filed on 
November 21, 2000.  While the Board acknowledges the 
veteran's contentions and testimony that he had experienced 
tinnitus since service, the record contains no claim or 
statement from the veteran which can be construed as a claim 
for service connection for tinnitus prior to November 21, 
2000.  Accordingly, the Board finds that the effective date 
of November 21, 2000, for service connection for tinnitus is 
correct.

As for the effective date for hearing loss, the veteran's 
first claim for service connection for hearing loss was 
received more than one year following the separation from 
service, and that claim was denied by the Board in April 
1965.  The veteran has not requested reconsideration of that 
decision pursuant to 38 U.S.C.A. § 7103, and accordingly, 
the Board's April 1965 decision is final.  The record 
contains no additional claim for service connection for 
hearing loss until the veteran filed a statement to reopen 
his claim in September 2000.  Under VA laws and regulations, 
the effective date of an award based on a reopened claim 
after a final decision is the date of claim or the date 
entitlement arose, whichever is later.  As such, the Board 
finds that the RO correctly chose September 13, 2000, as the 
effective date for the grant of service connection for 
hearing loss.

The Board acknowledges the veteran's contentions concerning 
the state of the record at the time of the Board's 1965 
decision and at the time the RO granted service connection 
for hearing loss in November 2001.  In this regard, the 
Board would note that in Dr. Pryor's August 1964 statement 
he noted a history of noise exposure during service, but 
concluded only that this loss could well be caused by 
exposure to the continued loud noise damaging the eighth 
nerve, whereas the examiner who performed the September 2001 
examination was more definitive in the etiology of the 
veteran's hearing loss, concluding that it was as likely as 
not that the etiology was exposure to noise during service.  
While the Board is not expressing any opinion as to any 
claim the veteran may have of clear and unmistakable error 
in the Board's April 1965 decision, the Board would simply 
note that the medical evidence for consideration in 1965 and 
more recently at the time of the 2001 decision was not 
identical.


ORDER

An effective date prior to September 13, 2000, for the grant 
of service connection for hearing loss is denied.

An effective date prior to November 21, 2000, for the grant 
of service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

